ELECTRONIC RECORD

                                                                           IIS7-/5
COA#        06-15-00026-CR                       OFFENSE:        1
Companion-6-15-27,28-CR
            Roger Dale Gammons v. The State
STYLE:      ofTexas                              COUNTY:          Hopkins

COA DISPOSITION:      Affirmed                   TRIAL COURT:    8th District Court


DATE: 8/11/15                     Publish: No    TC CASE #:      1423872




                        IN THE COURT OF CRIMINAL APPEALS


          Roger Dale Gammons v. The State
STYLE:    ofTexas                                     CCA#:


         APPELLANT^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE:       ////^W~                                  SIGNED:                          PC:

JUDGE:       tfjh OaAs<<£-~                           PUBLISH:                        DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD